Exhibit 10.4 SHAREHOLDER LOCK-UP AGREEMENT THIS AGREEMENT (this “Agreement”) is dated as of April 27, 2010 by and between Eco Building International, a Nevada corporation (the “Company”), and the persons set forth on Schedule A, attached hereto (each a “Shareholder” and collectively, the “Shareholders”). WHEREAS, the Company entered into (i) a share exchange transaction in which the holder of all of the equity interests in City Zone Holdings Limited, a British Virgin Islands company, delivered all of such equity interests to the Company and received from the Company, as consideration, certain shares of the common stock of the Company, par value $0.001 per share (such stock, the “Common Stock”; such transaction, the “Share Exchange Transaction”) and (ii) intends to enter into a private placement financing transaction with certain accredited investors (the “Purchasers”) whereby the Company will issue units composed of shares of a newly-designated Series A Convertible Preferred Stock, par value $0.001 per share and related warrants to purchase shares of Common Stock of the Company (the “Financing Transaction”). WHEREAS, in connection with the Financing Transaction, the Company entered into a Securities Purchase Agreement, dated as of the date hereof (the “Securities Purchase Agreement”), by and among the Company and the Purchasers, and certain other papers, agreements, documents, instruments and certificates necessary to carry out the purposes thereof (collectively, the “Transaction Documents”). WHEREAS, in order to induce the Company and the Purchasers to enter into the Financing Transaction, the Shareholder agreed not to sell any shares of the Company’s Common Stock that the Shareholder presently owns on the date hereof or may acquire on or after the date hereof, except in accordance with the terms and conditions set forth herein (collectively, the “Lock-Up Shares”).
